         Case 1:19-cv-02532-PAE Document 101 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                         Plaintiffs,                  19 Civ. 2532 (PAE) (RWL)
                         -v-
                                                                                ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has been advised that the parties, regrettably, were unable to reach settlement

in this case. As discussed at the April 6, 2021 pretrial conference and set forth in both the parties’

proposed joint pretrial order and plaintiffs’ second amended complaint, it appears uncontested

that all of the claims asserted by plaintiff Manuel Diaz Cortes fall outside the Fair Labor

Standards Act’s statute of limitations. See 29 U.S.C. § 255(a) (FLSA statute of limitations is at

most three years); Dkt. 37 (“SAC”) ¶ 54 (Cortes allegedly worked for defendants only until June

2016 but did not assert claims in this action until September 2019); Dkt. 84 (“JPTO”) at 2.

       Accordingly, plaintiffs are directed, by April 23, 2021, to identify the basis in admissible

evidence, if any, for finding Cortes’s FLSA claims to be timely and, in any event, the basis, if

any, for exercising supplemental jurisdiction over any timely New York Labor Law claims

asserted by Cortes. If plaintiffs cannot do so, the Court intends to dismiss all of Cortes’s claims.

       The Court has also received a letter from defendant Igor Grinberg regarding plaintiffs’

pending motion in limine and the propriety of each party’s use of certain documents as exhibits

at trial. Dkt. 100. In their motion in limine. plaintiffs contend that defendants did not provide

most of their proposed trial exhibits during discovery and that, despite plaintiffs never having
         Case 1:19-cv-02532-PAE Document 101 Filed 04/16/21 Page 2 of 2




sought such discovery, the Court should preclude defendants’ use of those unproduced exhibits

at trial. See Dkt. 91. Defendants respond that they, in fact, produced all such documents to

plaintiffs during discovery, Dkt. 95, and, in any event, now sent those documents to plaintiffs as

directed by the Court at the April 6, 2021 pretrial conference, Dkt. 101. In addition, in his most

recent letter, Grinberg asserts that the documents plaintiffs provided to him after the settlement

conference do not reflect those identified in plaintiffs’ portion of the proposed joint pretrial

order. Id. He therefore seeks to preclude plaintiffs from introducing the exhibits they describe in

that order, but have not yet produced to defendants. Id.

        The Court cannot discern from the present record which documents, if any, were

provided by each side to the other during discovery in this case, or more recently. In order to

facilitate the resolution of the pending disputes over trial exhibits, the parties are directed to file

on the docket of this case (1) a copy of each of their proposed trial exhibits, as well as (2) proof

of each instance in which they contend that they produced each document to the other side, both

during discovery and since its close. Such filings are also due by April 23, 2021.

        SO ORDERED.

                                                               PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: April 16, 2021
       New York, New York




                                                   2
